DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Response to Restriction / Election
Applicants’ election with traverse of Species 3 is acknowledged (two middle paragraphs on p. 2 of Applicants’ Response to Election / Restriction filed on March 15, 2022).  Species 3 is the Screw Compressor in Fig. 5 and the corresponding Method in Fig. 7 and Applicants describe Species 3 as reading on Claims 1-2, 4-12, and 14-20.  The traversal is on the ground(s) that that the inventions must be independent and distinct as claimed and there must be series burden on the Examiner (p. 2, next to last paragraph of Applicants’ Response to Election / Restriction).  This is not found persuasive because the instant application is a National Stage (371) application.  A national stage application shall relate to one invention or a group of inventions that are so linked to form a single general inventive concept (a 371 application is based on a “requirement of unity of invention” standard).  Applicants’ disclosure contains four different species that encompass different claims which are associated with a technical feature as recited in independent Claims 1 and 11 of having a fluid being disposed in the compression chamber, the fluid consisting of a working fluid for providing lubrication to each rotor, a first port extending through the housing and configured for directing fluid toward the compression chamber, and when the compression chamber is activated, each rotor rotates and the fluid is distributed about each rotor to lubricate each rotor.  This feature is not a special technical feature because the feature described above does not make a contribution over at least the prior art evidence of TSUBOI (EP1400765A2; and which is fully previously described in the Requirement for Restriction/Election having notification date of January 27, 2022).  The citations of Claims 1 and 11 relative to TSUBOI are also described in the Restriction Requirement (see pp. 4 and 5 of the Restriction Election having notification date of January 27, 2022).  Thus, the requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-20 are pending.  With Applicants’ election as described above, Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  This leaves Claims 1-2, 4-12, and 14-20 for examination on the merits below in the U.S. National Stage application.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		a second portion of the oil 65 (¶ 0038, line 6) is not shown in Fig. 1, 
		compressor 115 (¶ 0041, line 6) is not found shown in the drawings,
		compressor housing 130, rotors 150 (¶ 0043) are not shown in the drawings, and
			bearing chambers 200 (¶ 0057, line 4) is not shown in the drawings, 
			flow control orifices 230 (¶ 0059, line 6) is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
		the lead line associated with reference numeral 140 (i.e., compression chamber) does not actually designate a compression chamber,
		the reference numeral for the second portion of the working fluid (i.e., 120) as shown in Figs. 3 and 5 designates either empty space/other structure which is not the second portion of the working fluid, and
		it is not clear what the depiction of the “MALE/FEMALE ROTOR” surrounded by a box as shown in Fig. 5 is attempting to indicate/depict/show (while not elected by Applicants, Fig. 4 also shows a similar depiction).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
			“a second portion 120 of the working fluid 120” (¶ 0042) should be ‘a second portion [[120]] of the working fluid 120’ (¶ 0043 also contains a description of second portion 120; to enhance a consistency of understanding for a reader of the specification).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 17 and claims dependent thereon
	The element “a plurality of radial segments” (Claim 17, line 3) in combination with the element “a radial segment” (Claim 16, line 4) makes the claim indefinite in that it is not understood if the radial segment recited in Claim 16 is also one of the plurality of radial segments recited in Claim 17 or is a radial segment different from the radial segments.    
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1400765A2 (Tsuboi; published on March 24, 2004) (TSUBOI).    
	In reference to Claim 1, TSUBOI discloses
		A direct-drive refrigerant screw compressor (screw compressor 11 is directly driven by a motor that is not shown, title, Abstract, ¶s 0036 and 0048, line 38, Figs. 1-9), comprising:
			a housing (structure crossed by the lead line of reference numeral 52 in Fig. 9); 
			a compression chamber (space the contains the small arrow to the left of the end of the lead line of reference numeral 52, Fig. 9) in the housing; 
			a pair of rotors (male and female rotors 51 and 52, ¶ 0048, line 40, Fig. 9), each rotor of the pair of rotors being rotationally disposed in the compression chamber and including an outer surface with a screw-geared profile (Fig. 9);
			a fluid (refrigerant, ¶ 0008, lines 2-5) being disposed in the compression chamber, the fluid consisting of a working fluid for providing lubrication (¶ 0008) to each rotor (51, 52); 
			a first port (via bypass flow passage II that includes 15, ¶ 0050, lines 4-6, Fig. 9) extending through the housing and configured for directing the fluid toward the compression chamber (Fig. 9); and 
			when the compressor (11 is directly driven by a motor that is not shown, ¶ 0036) is activated, each rotor (51, 52) rotates and the fluid is distributed about each rotor to lubricate each rotor (51, 52, ¶ 0008, Fig. 9). 
	In reference to Claim 11, TSUBOI discloses 
		A method of directing fluid in a direct drive screw compressor (screw compressor 11 is directly driven by a motor that is not shown, title, Abstract, ¶s 0036 and 0048, line 38, Figs. 1-9), comprising: 				
			receiving fluid at a first port (via bypass flow passage II that includes 15, ¶ 0050, lines 4-6, Fig. 9) of a housing (structure crossed by the lead line of reference numeral 52 in Fig. 9) of the compressor (11 is directly driven by a motor that is not shown, ¶ 0036), wherein the fluid consists of a working fluid for providing lubrication to each rotor of a pair of rotors (male and female rotors 51 and 52, ¶ 0048, line 40, Fig. 9) in the compressor (11); and 
			directing the fluid from the first port to a compression chamber (space the contains the small arrow to the left of the end of the lead line of reference numeral 52, Fig. 9) in the compressor (12); and 
			when the compressor (12) is activated, each rotor (51, 52) rotates and the fluid is distributed about each rotor to lubricate each rotor (51, 52, ¶ 0008, Fig. 9).  
	In reference to Claims 2 and 12, TSUBOI further discloses that the first port (via bypass flow passage II that includes 15, ¶ 0050, lines 4-6, Fig. 9) includes a flow control orifice (15 feeds an orifice of bypass flow passage II that where the flow is controlled by throttle valve 15, third to last line of ¶ 0023) that controls a flow of fluid.  
	In reference to Claim 10, TSUBOI also discloses that a refrigerant system (screw refrigerating apparatus 1, Abstract, line 1 and claim 1, line 1) includes: 
			a condenser (condenser 12, ¶ 0050, line 3, claim 1, line 7); 
			the compressor of claim 1 (see the rejection of Claim 1 above); and 
			a conduit (refrigerant circulating passage I, ¶ 0050, lines 1 and 2, Fig. 9) fluidly connecting the condenser (12) and the first port of the compressor (11), and configured to transport the fluid to the compressor (11) to provide the working fluid to each rotor (51, 52).  
	In reference to Claim 20, TSUBOI further discloses that the method further includes receiving the fluid at the first port (via bypass flow passage II that includes 15, ¶ 0050, lines 4-6, Fig. 9) from a condenser (condenser 12, ¶ 0050, line 3, claim 1, line 7) in a refrigerant system (screw refrigerating apparatus 1, Abstract, line 1 and claim 1, line 1) in which the compressor (11) is integrated, to provide the working fluid to each rotor (51, 52).


Claims 1, 4-9, 11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5653585 (Fresco; issued on August 5, 1997) (FRESCO).    
	In reference to Claim 1, FRESCO discloses
		A direct-drive refrigerant screw compressor (title, Abstract, Figs. 1A-12), comprising:
			a housing (compressor casing 160, col. 15, line 62, Figs. 7 and 8); 
			a compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7) in the housing (160); 
			a pair of rotors (rotors 178, 180, col. 15, line 61), each rotor of the pair of rotors being rotationally disposed in the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7) and including an outer surface with a screw-geared profile (Fig. 7);
			a fluid being disposed in the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7), the fluid consisting of a working fluid for providing lubrication to each rotor (178, 180, col. 1, lines 18-33); 
			a first port (casing hole 198, col. 16, line 5) extending through the housing (160) and configured for directing the fluid toward the compression chamber (Figs. 7 and 8); and 
			when the compressor is activated, each rotor (178, 180) rotates and the fluid is distributed about each rotor to lubricate each rotor (178, 180, col. 1, lines 18-33, Figs. 7 and 8).  
	In reference to Claim 4, FRESCO further discloses that the first port (198, Fig. 7) is fluidly connected to a passage (hole 202 in the rotor, col. 16, line 4) in one rotor of the pair of rotors (178, 180) that directs the fluid to the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7).  
	In reference to Claim 5, FRESCO also discloses that the passage (hole 202 in the rotor, col. 16, line 4) extends between an axial aft port in the one rotor (178) and the outer surface of the one rotor (via holes 214(s), Figs. 7 and 8).  
	In reference to Claim 6, FRESCO further discloses that the passage (hole 202 in the rotor, col. 16, line 4, Figs. 7 and 8) includes an axial segment forming a blind hole (Fig. 7) and a radial segment (214) fluidly connected between the axial segment and a surface port on the outer surface of the one rotor (178).  
	In reference to Claim 7, FRESCO also discloses that the passage (hole 202 in the rotor, col. 16, line 4, Figs. 7 and 8) includes a plurality of the radial segments (204’s) fluidly connected to a respective plurality of the surface ports on the outer surface of the one rotor (178, Fig. 8).  
	In reference to Claim 8, FRESCO further discloses that the plurality of the surface ports (outer ports 214) are staggered at regular intervals along the outer surface of the one rotor (178). 
	In reference to Claim 9, FRESCO also discloses that the plurality of the radial segments each include opposing radial portions extending to a respective plurality of the surface ports (outer openings of the 214(s), Fig. 8) on the outer surface of the one rotor (178, see Fig. 8).  
	In reference to Claim 11, FRESCO discloses 
		A method of directing fluid in a direct drive screw compressor (title, Abstract, Figs. 1A-12), comprising: 				
			receiving fluid at a first port (casing hole 198, col. 16, line 5) of a housing (compressor casing 160, col. 15, line 62, Figs. 7 and 8) of the compressor (title, Abstract, Figs. 1A-12), wherein the fluid consists of a working fluid for providing lubrication to each rotor of a pair of rotors (col. 1, lines 18-33) in the compressor (title, Abstract, Figs. 1A-12); and 
			directing the fluid from the first port (198) to a compression chamber in the compressor (title, Abstract, Figs. 1A-12); and 
			when the compressor (title, Abstract, Figs. 1A-12) is activated, each rotor rotates and the fluid is distributed about each rotor to lubricate each rotor (178, 180, col. 1, lines 18-33).  
	In reference to Claim 14, FRESCO also discloses that the method further comprises directing the fluid to the compression chamber includes: injecting the fluid from the first port (198, Figs. 7 and 8), through a passage (192, col. 15, lines 60-62) in one rotor (178) of the pair of rotors, whereby the fluid is injected into the compression chamber (col. 16, lines 6-11, Figs. 7 and 8).  
	In reference to Claim 15, FRESCO further discloses that the method further comprises: injecting the fluid through the passage (192, Figs. 7 and 8) includes: directing the fluid from the first port (198) into an axial aft port in the passage and out an outer surface of the one rotor (178).  
	In reference to Claim 16, FRESCO also discloses that that the method further comprises: directing the fluid through the passage (192, Figs. 7 and 8) further includes: directing the fluid through an axial segment forming a blind hole in the one rotor (178) and a radial segment (hole 204, col. 16, line 15, Fig. 8) fluidly connected between the axial segment and a first surface port on the outer surface of the one rotor (178).  
	In reference to Claim 17, FRESCO further discloses that the method further comprises: directing the fluid through the passage (192, Figs. 7 and 8) further includes: directing the fluid though a plurality of the radial segments (204(s), Fig. 8) fluidly connected to a respective plurality of the surface ports (at outward radial ends of the 204(s) on the outer surface of the one rotor (178).  
	In reference to Claim 18, FRESCO also discloses that the method further includes the plurality of surface ports (of the 204(s), Fig. 8) being staggered at regular intervals along the outer surface of the one rotor (178).  
	In reference to Claim 19, FRESCO further discloses that the method further includes directing the fluid through the passage (192, Figs. 7 and 8) further includes: directing the fluid through opposing radial portions of each of the plurality of the radial segments (of the 204(s), Fig. 8), the opposing radial portions extending to a respective plurality of the surface ports on the outer surface of the one rotor (718).  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3557687 and CN-108757450-A each show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday May 25, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746